Title: To Alexander Hamilton from James McHenry, 14 April 1800
From: McHenry, James
To: Hamilton, Alexander


Philad. 14th April. 1800
private
Dear Sir,
I understood from you some time since, that you had directed the suspension of the recruiting service for the 12 new regiments, and ordered all recruits and officers thereto belonging to their respective Regiments. Col Moore, I find, has not yet received these orders, and it would appear that some of the Regiments Southerly are still recruiting. I mention this to bring the ⟨subject⟩ to your recollection, in case any circumstance may have suspended your orders.
Yours truely & affy.

James McHenry


Have you thought of the remaining subject or a bill therefor of my report?

Majr. Gen. Hamilton.

